TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 19, 2019



                                      NO. 03-19-00190-CV


                                   Mary McClellan, Appellant

                                                    v.

                          Johnson City Housing Authority, Appellee




           APPEAL FROM THE COUNTY COURT OF BLANCO COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on December 13, 2018. The parties

have filed an agreed joint motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, effectuating the parties’ agreement,

the Court grants the motion, vacates the trial court’s judgment, dismisses the appeal, and

dismisses the case in the trial court. Each party shall pay the costs of appeal incurred by that

party, both in this Court and in the court below.